Citation Nr: 1004365	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio and Providence, Rhode Island Department of Veterans 
Affairs (VA) Regional Offices (RO).  The Veteran's claims 
file is currently in the jurisdiction of the Providence RO.

In May 2007, a hearing before the undersigned Veterans Law 
Judge was held at the Providence RO.  A transcript of this 
hearing is of record.

In September 2007, the Board granted the application to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD and remanded this reopened claim 
and the claim for service connection for PTSD for further 
development.  This development included scheduling the 
Veteran for a VA psychiatric examination.  As discussed 
below, based on review of the subsequently obtained VA 
psychiatric examination report, the Board concludes that 
service connection is warranted for psychiatric disability, 
to include PTSD.


FINDINGS OF FACT

1.  The Veteran's pre-enlistment examination was negative 
for any findings relating to a psychiatric disability.

2.  There is clear and unmistakable evidence that 
psychiatric disabilities existed prior to service, but there 
is not clear and unmistakable evidence that the psychiatric 
disability, to include PTSD, was not permanently aggravated 
by his service.


CONCLUSIONS OF LAW

1.  Service connection for psychiatric disability, other 
than PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2009).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304 (2009).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).

A veteran thus enjoys an initial presumption of sound 
condition upon service entry if the enlistment records do 
not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004).  To rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link 
between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  A diagnosis of PTSD should conform to the 
DSM IV (Diagnostic and Statistical Manual of Mental 
Disorders).  See 38 C.F.R. §§ 3.304(f); 4.125.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background

The Veteran asserts that he has a psychiatric disability 
attributable to service.  Based on procedural history, the 
claim has been developed as two claims:  1) a claim for 
service connection for a psychiatric disability, other than 
PTSD; and 2) a claim for service connection for PTSD.

In the report documenting the examination that was conducted 
upon the Veteran's entrance into service, a clinician 
recorded that the psychiatric clinical evaluation was 
normal.  During service, however, the Veteran was treated 
for psychiatric disability.  Review of these treatment 
records reveals that the diagnosis was reactive 
psychoneurotic depression.  Service records document that 
the disability was found to have existed prior to service 
and to have not been aggravated by service.  The Veteran was 
discharged from service due to the psychiatric disability.

At various points since discharge, the Veteran had sought 
service connection for a psychiatric disability and 
undergone psychiatric treatment and evaluation.  The medical 
records of file record various psychiatric diagnoses.  As 
indicated, the claims before the Board are on a de novo 
review without regard to any previous decision.  Documents 
submitted, however, as part of the Veteran's earlier claims 
for benefits include a November 1973 letter from the 
Veteran's brother; in this letter, the brother indicates 
that the Veteran underwent behavior changes subsequent to 
service.  In addition, in a letter received from the Veteran 
in November 1973, the Veteran reported that during service a 
security policeman committed suicide and he had to clean the 
vehicle that transported the body to the hospital.

More recently submitted evidence includes an April 2008 
letter from a treating social worker.  She opined that the 
Veteran's "emotional problems were seriously exacerbated by 
his experience in service."  In an August 2004 letter, this 
social worker stated that her professional opinion was that 
the Veteran's in-service experiences increased his PTSD 
condition.  

In the September 2007 remand, the Board directed that the 
Veteran be scheduled for a VA examination to determine the 
nature and etiology of the currently present psychiatric 
disability.  

VA mental health notes dated in May 2009 show that in 
discussion of his childhood, the Veteran indicated that he 
developed an obsessive-compulsive disorder (OCD), manifested 
by repeated handwashing. PTSD traumas included childhood 
incidents of seeing his sister badly beaten and being 
stabbed by his mother as well as the incident during 
military service of cleaning his roommate's car.  The 
examiner's opinion was that the Veteran suffered chronic 
mental health effects of prior trauma.  The examiner 
concluded that the Veteran developed PTSD in response to the 
event in the military, on top of a pre-existing OCD which 
created a particular vulnerability to being traumatized by 
having to clean the physical remains of the violent suicide 
of a close acquaintance.  The Axis I diagnoses were 
generalized anxiety disorder, recurrent major depressive 
episodes, PTSD.     

The Veteran underwent this examination in July 2009.  Review 
of this examination report indicates that the examiner 
conducted a careful review of the claims file and completed 
a detailed report of the Veteran's history prior to service, 
during service, and after service.  

The examiner detailed the psychiatric treatment during 
service and the finding of psychoneurotic depression during 
service.  The examiner also detailed that the Veteran 
asserted that PTSD was due to the cleaning out of a car 
after someone had committed suicide in the vehicle.  The 
examiner wrote that this incident was not noted in the 
Veteran's treatment in service.  The examiner also detailed 
that this incident had been previously described 
differently, with the Veteran having to clean out the 
vehicle the body was transported in, instead of the vehicle 
in which the suicide occurred.  The examiner detailed other 
problems regarding verification of the stressor.  When 
pressed for details, the Veteran indicated that he could not 
remember these details and told the examiner that she was 
asking about "things that happened in 1972."  The examiner 
found that Criteria A for a PTSD diagnosis had not been 
verified.  She reiterated that, even if one accepted the 
Veteran's account at "face value," it was notable that the 
description had "somewhat evolved" over time.

Regarding alternative etiology for psychiatric disability, 
the examiner wrote that the Veteran had an extremely 
difficult childhood characterized by dealing with a mentally 
ill mother and an absent father.  The examiner wrote that it 
appeared that the Veteran had some behavioral issues that 
emerged in high school with several encounters with the 
police, a suspension from school, and possible truancy.  The 
Veteran's stay in the service was quite brief and appeared 
to have been overshadowed by developing some depression, 
diagnosed as psychoneurotic depression which caused a 
hospitalization and a medical discharge.  The examiner 
found, essentially, that the Veteran's main traumatic events 
happened prior to service and that there was no objective 
documentation of the claimed in-service stressor.

The examiner diagnosed PTSD.  She opined that it was as 
likely as not that PTSD started before service, but that it 
was also as likely as not that the service "may" have 
aggravated a pre-existing condition.  The examiner also 
diagnosed major depression.  She opined that it was more 
likely than not that the Veteran's service exacerbated a 
pre-existing disability.  In addition, the examiner 
diagnosed a generalized anxiety disorder, but could not 
opine when this disability began without resorting to 
speculation.  

In a summary of her findings, the examiner opined that the 
Veteran's depression was more likely than not a residual of 
his service and that is was as likely as not that the 
Veteran's PTSD was aggravated by service.  


Analysis

The Board finds that service connection is warranted for the 
disabilities on appeal.  The Veteran's pre-enlistment 
examinations were negative for psychiatric disability, which 
raises a presumption of soundness.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  
The evidence "clearly and unmistakably" indicates that the 
Veteran's psychiatric disabilities preexisted service, 
however.  Although the psychiatric disabilities that 
preexisted service have been variously diagnosed, the 
examiners have uniformly concluded that such disability was 
present prior to service entrance.  This is shown not only 
by the service treatment reports which concluded that 
psychiatric disability existed prior to service, but also by 
both private and VA examiners who stated similarly.  
Accordingly, the Board can only conclude that a psychiatric 
disability preceded entrance into service.  

To rebut the presumption of soundness, there must also be 
clear and unmistakable evidence that there was no increase 
in severity during service.  In this case, the evidence does 
not "clearly and unmistakably" indicate that there was no 
increase in service.  The service medical evidence reveals 
that the Veteran was treated during service for mental 
problems and that he has been treated for mental health 
problems since that time.  The Board notes that the 
occurrence of symptoms alone does not constitute aggravation 
of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  The record also 
contains an opinion from a private social worker as well as 
VA examiners that it was as likely as not that the Veteran's 
psychiatric picture that included preservice PTSD was 
worsened by his service experience.  Based on this evidence, 
and after review of all the evidence, including the 
Veteran's sworn oral testimony, the Board finds that the 
presumption of soundness is not rebutted, and aggravation of 
the Veteran's psychiatric disability is conceded.  As such, 
the Board grants service connection for a psychiatric 
disability other than PTSD and PTSD.




ORDER

Service connection for a psychiatric disability, other than 
PTSD, is granted.

Service connection for PTSD is granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


